Citation Nr: 9913999	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-06 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for Meniere's disease, to 
include as secondary to service-connected defective hearing 
and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


REMAND

The veteran served on active duty from January 1968 to 
January 1970.  This case came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

The veteran has contended, including at his RO video 
conference hearing with the undersigned sitting at the Board 
in November 1998, that he has Meniere's disease as a result 
of his service exposure to the firing of 8 inch Howitzers.  A 
review of the record reveals that the veteran did not note 
dizziness on his September 1969 discharge examination report.  
However, Meniere's syndrome was diagnosed on VA examination 
in May 1982 and by R. Arturo Roa, M.D., in January 1997.  A 
VA examiner in September 1997 diagnosed disequilibrium since 
service, with Meniere's syndrome unlikely, but he noted that 
he did not have access to the veteran's early medical records 
and that a ear, nose, and throat examination would be 
helpful.  The Board also notes that it was contended on 
behalf of the veteran at his video hearing that Allen v. 
Brown, 7 Vet.App. 439 (1995) should be applied to this case.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) held in Allen v. Brown, 7 Vet. App. 439 
(1995) that the term "disability" as used in 38 U.S.C.A. 
§ 1110 (West 1991) refers to impairment of earning capacity, 
and that such definition of disability mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310(a) (1998), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected disorder, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.

Consequently, the Board finds that additional development is 
required prior to final disposition of the issue involved in 
this case.  Therefore, this case is being REMANDED to the RO 
for the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including the VA, 
who have treated him for symptoms of 
Meniere's disease, such as dizziness, 
since September 1997.  After obtaining 
any necessary consent forms for the 
release of the veteran's private medical 
records, the RO should obtain, and 
associate with the file, all records 
noted by the veteran that are not 
currently on file.

2.  Thereafter, the veteran should be 
examined by a board certified 
otolaryngologist, if available, to 
determine the nature, extent, and 
etiology of the veteran's dizziness.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review prior to the 
examination.  Any necessary tests or 
studies should be conducted, and all 
findings should be reported in detail.  
The examiner should determine whether the 
veteran has Meniere's disease and, if so, 
provide an opinion as to whether it is at 
least as likely as not that the 
disability is etiologically related to 
service, was caused by his service-
connected hearing loss or tinnitus, or 
was chronically worsened as a result of 
his hearing loss or tinnitus.  If the 
examiner finds that the veteran has 
Meniere's disease that was chronically 
worsened by his hearing loss or tinnitus, 
the examiner should note what level of 
disability is attributable to 
aggravation.  A complete rationale for 
any opinion expressed must be provided.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the issue on 
appeal on both a direct and secondary 
basis, to include in light of the Court's 
decision in Allen noted above.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


